      Case 1:04-cv-00798-PLF-GMH Document 1257 Filed 04/30/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             )
                                      )
Plaintiff,                            )
                                      )
v.                                    )                     Case No. 1:04-cv-00798-PLF
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
name of Pavlo Lazarenko, et al.,      )
                                      )
Defendants In Rem.                    )

     CLAIMANT PAVEL LAZARENKO’S MOTION FOR SUMMARY JUDGMENT
            ON THE BANK JULIUS BAER GUERNSEY ACCOUNT

        Claimant Pavel Lazarenko (“Mr. Lazarenko”), by and through his undersigned counsel,

submits this motion for partial summary judgment seeking the release of the Bank Julius Baer

Guernsey (“BJB Guernsey”) account, described more fully in the Complaint, ¶ 5(a) and

Amended Complaint, ¶ 5(a). This account, according to the Government’s tracing expert,

Michael Petron, contains funds from a company called Nakosta as well as unidentified funds

(which he labeled as “Other”). The Government has not connected payments from Nakosta to

any of the alleged criminal acts in the Amended Complaint (i.e., interstate transportation of

stolen property, foreign extortion, foreign bribery, or theft of public funds). Thus, the

Government cannot establish that payments from Nakosta are traceable to criminal activity. 1

Since fact discovery has closed, there is no dispute that this account, which contained $2 million

in 2000 and that the Government has frozen for the last 16 years, is traceable to any of the


1
  Mr. Lazarneko filed a motion for partial summary judgment on the “unknown payments” on August 12, 2015.
Dkt. 426. That motion involved the Government’s allegations pertaining to Nakosta. The motion argued that the
Government possessed no evidence in 2004 about illegal conduct involving the payments from Nakosta at the time it
filed its verified Complaint. That motion is still pending.
     Case 1:04-cv-00798-PLF-GMH Document 1257 Filed 04/30/20 Page 2 of 2



criminal allegations in the Amended Complaint. The account should be severed from the case

and released to Mr. Lazarenko forthwith pursuant to Fed. R. Civ. P. 54.

                                            Respectfully submitted,


                                            BLANK ROME LLP
                                            By: /s/ Jed M. Silversmith
                                            Grant Palmer (Pro Hac Vice)
                                            Jed M. Silversmith (D.D.C. Bar No. PA0055)
                                            One Logan Square, 130 North 18th Street
                                            Philadelphia, PA 19103
                                            (215) 569-5500
                                            (215) 569-5555 (fax)
                                            palmer@blankrome.com
                                            rhynhart@blankrome.com
                                            jsilversmith@blankrome.com

                                            FOX ROTHSCHILD LLP
                                            Ian M. Comisky (D.C. Bar No. 927608)
                                            William Stassen (D.C. Bar No. 461876)
                                            2000 Market Street, 20th Floor
                                            Philadelphia, PA 19103
                                            (215) 299-2000
                                            (215) 299-2150 (fax)
                                            icomisky@foxrothschild.com
                                            wstassen@foxrothschild.com

                                            DAVID B. SMITH, PLLC
                                            David B. Smith (D.C. Bar No. 403068)
                                            Nicholas D. Smith (D.C. Bar No. 1029802)
                                            108 N. Alfred St.
                                            Alexandria, VA 22314
                                            (703) 548-8911
                                            (703) 548-8935 (fax)
                                            dbs@davidbsmithpllc.com
                                            nds@davidbsmithpllc.com

                                            Attorneys for Claimant
                                            Pavel I. Lazarenko




                                               2
